Citation Nr: 0903387	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for spondylolisthesis, 
L4-5.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1983 to January 
1990.  The period of active duty from May 1983 to January 
1987 has been determined to be under conditions other than 
dishonorable.  However, his discharge for the period of 
active duty from January 1987 to January 1990 was determined 
to be under dishonorable conditions resulting in a bar of VA 
benefits for that period.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for PTSD, a 
chronic acquired psychiatric disorder, schizoaffective 
disorder, seizure disorder and spondylolisthesis at L-4 and 
L-5.  

In January 2005, the veteran testified at a videoconference 
hearing before a Veterans Law Judge.  A transcript of this 
hearing has been associated with the claims folder.

The Board notes that claims for service connection for PTSD, 
a seizure disorder, and spondylolisthesis were denied in an 
unappealed rating decision rendered by the Portland, Oregon, 
RO in April 1999.  In its July 2002 rating decision, the RO 
adjudicated these issues as claims for service connection for 
PTSD, a seizure disorder, and spondylolisthesis rather than 
claims to reopen the previously disallowed claims.  The Board 
has a legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  If the 
Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).
Accordingly, in February 2006, the Board considered whether 
new and material evidence had been presented and reopened and 
remanded the claims of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, a seizure 
disorder and spondylolisthesis at L4-5.  These issues are 
again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In 
January 2005, the veteran testified at a video conference 
hearing before a Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  An October 2008 
letter was sent to the veteran, informing him that the 
Veterans Law Judge who presided at his hearing was no longer 
with the Board and that he had the option to testify at a 
hearing in front of the Veterans Law Judge who would decide 
his case.  38 C.F.R. § 20.707, 20.717 (2008).  

The veteran indicated in his response, dated October 22, 2008 
and received by the RO on October 24, 2008, that he wished to 
appear at another hearing before a Veterans Law Judge at the 
RO (Travel Board or Videoconference hearing).  He noted he 
wanted to appear the one that could be scheduled the 
earliest.  Such a hearing must be scheduled by the RO.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should contact the veteran and 
schedule him for the a Travel Board or 
videoconference hearing before a Veterans 
Law Judge, in accordance with his request 
for the earliest date either one could be 
scheduled.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.  After 
the hearing is conducted, or if the 
veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




